                 Case 2:20-po-00087-DB Document 7 Filed 07/14/20 Page 1 of 1


1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,             )   2:20-po-00087-DB
                                           )
12                      Plaintiff,         )   ORDER TO DISMISS AND VACATE INITIAL
                                           )   APPEARANCE
13          v.                             )
                                           )
14   CHRISTOPHER S. HURD,                  )   DATE: July 14, 2020
                                           )   TIME: 9:00 a.m.
15                      Defendant.         )   JUDGE: Honorable Deborah Barnes
                                           )
16                                         )
                                           )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:20-po-00087-DB with

20   prejudice is GRANTED.

21         It is further ordered that the initial appearance scheduled on

22   July 14, 2020, is vacated.

23   IT IS SO ORDERED.

24   Dated: July 13, 2020

25

26
27

28

29

30   ORDER TO DISMISS AND VACATE I/A             1          U.S. v. CHRISTOPHER S. HURD
